DISSENTING OPINION OE
ME. JUSTICE WOLE.
The rule in Porto Rico is that the owner must pay the taxes and an exception, hence, should be clearly demonstrated. The fruits may be nothing more than a right to go on the land of which the usufructuary some day intends to make avail. I agree with the appellant that the taxes on land are taxes on the capital and not on the fruits. The payment of “annual” taxes referred to in section 503 creates some confusion, but this section was copied from a previous system. *333Tlie ultimate intention as expressed in section 504 slionld prevail, as appellant maintains, especially when tlie elaborate system introduced by the Political Code is considered.